Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 12/17/20 overcome the rejections set forth under 35 USC 112 in the office action mailed 7/17/20, as well as the rejections set forth under 35 USC 103 over Arrowsmith and Robson in view of Farng and the double patenting rejection. The amendments do not overcome the rejections set forth over Robson and Yaguchi, which are maintained below and modified as necessitated by the amendment. It is noted that while the header to the Robson and Yaguchi rejection contained a typographical error omitting claim 14, the body of the rejection noted that Yaguchi taught a nitrogen content of 50 to 4000 ppm, as acknowledged in applicant’s remarks, and that the inclusion of the dispersant mixture of Yaguchi in Robson met the limitations of claim 14, now incorporated into claim 1. The office action is accordingly made final.

Claim Rejections - 35 USC § 103
Claims 1-3, 7-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robson (U.S. PG Pub. No. 2003/0148895) in view of Yaguchi (U.S. PG Pub. No. 2010/0075875).
In paragraph 16 Robson discloses a method of lubricating a spark-ignited (gasoline) engine with a lubricating oil composition. In paragraph 55 Robson discloses that the composition comprises a base oil, as recited in claims 1 and 13. In paragraphs 43, 104, and 107 Robson discloses that the composition comprises a molybdenum-2/s at 100° C, within the range recited in claims 11. In paragraph 1 Robson discloses that the compositions are useful in gasoline engines. The differences between Robson and the currently presented claims are:

ii) Some of the ranges of Robson and Yaguchi overlap the claimed ranges rather than falling within them.
With respect to i), in paragraph 21 Yaguchi discloses an engine lubricating composition comprising a boron-containing succinimide, as recited in amended claims 1 and 13, and a boron-free succinimide, also as recited in claims 1 and 13. Yaguchi teaches that the boron-free succinimide is present in an amount of 50 (0.005%) to 4,000 ppm (0.4%) by weight in terms of nitrogen, overlapping the range recited in amended claims 1 and 13. In paragraph 114 Yaguchi discloses that the boron content of the composition is preferably in ranges overlapping the ranges recited in amended claims 1, 3, and 13, and consistent with the range taught by Robson. The inclusion of the dispersant mixture of Yaguchi in the composition of Robson therefore meets the limitations of claims 1-3, 5-11, and 13.
It would have been obvious to one of ordinary skill in the art to use the non-borated succinimide of Yaguchi as the additional dispersant in the composition of Robson, in the amount taught by Yaguchi, and more generally to use the dispersant mixture of Yaguchi as the dispersant mixture in the composition of Yaguchi, since Yaguchi teaches in paragraph 108 that the dispersant combination provides superior high-temperature detergency and hydrolytic stability.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” 
In light of the above, claims 1-3, 5-11, and 13 are rendered obvious by Robson and Yaguchi.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Robson and Yaguchi as applied to claims 1-3, 7-11, 13, and 15 above, and further in view of Umehara (U.S. PG Pub. No. 2013/0310289).
The discussion of Robson and Yaguchi in paragraph 3 above is incorporated here by reference. Robson and Yaguchi discloses a method meeting the limitations of claim 1. Robson discloses in paragraph 134 that the composition can comprise a viscosity index improver, but does not disclose specific suitable viscosity index improvers. 
Umehara, in paragraphs 1, 10, 14, and 35-36 discloses an engine oil lubricating composition similar to that of Robson and Yaguchi. In paragraphs 29-30 and 53 Umehara discloses that the composition can comprise polymethacrylate viscosity index improvers, as recited in claim 4. 
It would have been obvious to one of ordinary skill in the art to use the polymethacrylate of Umehara as the viscosity index improver in the composition of Robson and Yaguchi, as Umehara teaches that it is a useful viscosity index improver for a similar engine lubricating composition. 

Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. Regarding the rejections over Robson and Yaguchi, applicant argues that the claimed composition produces unexpectedly superior results, citing the data supplied in the specification and the declarations filed 6/18/20. However, the recitation of the an HFRR time of 200 seconds or shorter does not necessarily mean that applicant has demonstrated unexpected results commensurate in scope with the claims, because applicant has not sufficiently established that an HFRR time of 200 seconds or shorter is indicative of unexpectedly superior results relative to the prior art. Table B of the declaration of Sunahara indicates that a composition comprising the boron-free succinimide in an amount of 1000 ppm in terms of nitrogen leads to an HFRR time of 201 seconds, implying that a slight decrease in boron-free succinimide concentration, still outside the claimed range, or a slight increase of calcium concentration, would lead to an HFRR time within the claimed range. The Kasai reference discussed in paragraph 15 of the office action mailed 7/17/20 differs from the currently presented claims only in that it requires at least 300 ppm of boron from the borated dispersants, while the current claims require 260 ppm or less. Applicant has not provided any data to indicate that a composition comprising at least 300 ppm of boron would produce HFRR times outside the claimed range, and paragraph 41 of the specification indicates that the boron-containing succinimide “more preferably” supplied up to 600 ppm or boron, and “more especially preferably” supplies up to 400 ppm of boron. Example 8 of the specification, which does not include the boron-containing detergent, gives inferior results. One of ordinary skill in the art would therefore not be able to conclude that an HFRR time of prima facie case of obviousness, applicant must provide a comparison with the closest prior art and must establish that the results are unexpected and significant. Seep MPEP 716.02(b) and (e).
Applicant asserts that Robson is closer prior art than Kasai, but does not provide further analysis on this point. While Robson may be more favorable as a reference for setting forth a prima facie case of obviousness, this does not necessarily mean that it is the single closest prior art reference. As discussed in the rejection, Robson differs from the currently presented claims in that it does not specifically disclose the inclusion of boron-free succinimides, and some of the ranges of Robson overlap or encompass the claimed ranges. Kasai, in contrast, discloses in Table 1, Example 3 a composition comprising all the currently claimed components in amounts within the currently claimed ranges, except for the amount of boron from the boron-containing succinimide, which can be as low as 300 ppm (0.03%, column 8 lines 26-28 of Kasai), just 40 ppm above the upper bound of the claimed range. Since Kasai only differs from the claimed composition in one way, while Robson differs in multiple ways (no boron-free succinimide and overlapping ranges), the examiner maintains that Kasai is the closest prior art from the standpoint of demonstrating unexpected results. Even if applicant does not find this position persuasive, applicant is also referred to the discussion above regarding the declaration of Sunahara and the nitrogen content. 
is required to show unexpected results for a selected property across the full scope of the claims, as discussed in MPEP 716.02(d)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771